Citation Nr: 1018691	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-21 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The issues of entitlement to service connection for left ear 
hearing loss and for tinnitus will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Right ear hearing loss did not manifest in service or 
right ear sensorineural hearing loss within one year 
thereafter, and the Veteran has not been shown to currently 
have right ear hearing loss that is causally or etiologically 
related to his military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in active service, 
nor may right ear sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In this case, the RO did provide the appellant with notice in 
August 2007 prior to the initial decision on the claim in 
December 2007.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the August 2007 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the July 2008 statement of 
the case (SOC) notified the Veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2007 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the August 2007 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Lastly, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  In this regard, the Board notes that the 
August 2007 letter informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
had been changes in his condition.  The letter also explained 
how disability ratings and effective dates were determined.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the Veteran's claim.  He 
has not identified any other outstanding records that are 
pertinent to his claim for service connection for right ear 
hearing loss.

The Veteran was afforded a VA audiological examination in 
November 2007.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board notes that the November 
2007 VA examination is predicated on a full reading of the 
service treatment records as well as the VA medical records 
contained in the Veteran's claims file.  A physical 
examination and audiological testing were also performed.  

The Veteran's representative has disputed the medical opinion 
and rationale of the November 2007 VA examiner.  However, as 
will be discussed below, the available treatment records as 
well as the November 2007 VA examination do not show the 
Veteran to have current right ear hearing loss pursuant to 
38 C.F.R. § 3.385.  Therefore, because there is no current 
disorder to which an event, injury, or disease in service 
could be related, the Board finds that any additional or 
clarifying medical opinion regarding right ear hearing loss 
is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a SOC, 
which informed them of the laws and regulations relevant to 
the Veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for right ear 
hearing loss.  His service treatment records are negative for 
any complaints, treatment, or diagnosis of such a disorder.  
In fact, his February 1971 separation examination found his 
ears and drums to be normal, and whispered voice testing 
revealed 15/15 hearing in both ears.  

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Board notes that the Veteran in the present case served 
as a machinist mate, and thus, may have had noise exposure in 
service.  However, the evidence of record does not relate a 
current diagnosis of right ear hearing loss to his military 
service.  In fact, there are no post-service medical records 
showing the Veteran to have met VA standards for right ear 
hearing loss.   He was also afforded a VA examination in 
November 2007, and on the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
30

Speech audiometry also revealed speech recognition ability of 
100 percent in the right ear.  Therefore, the Board finds 
that the medical evidence does not establish that the Veteran 
currently has a diagnosis of right ear hearing loss as 
defined by VA standards. See 38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
Veteran is not entitled to service connection for right ear 
hearing loss.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded a VA examination in 
November 2007 in connection with his claims for service 
connection for hearing loss and tinnitus.  The examiner 
opined that the Veteran's hearing loss and tinnitus were less 
likely as not caused by or a result of acoustic trauma.  In 
so doing, he observed that the Veteran was not involved in 
combat and had normal entrance and exit evaluations.  The 
examiner also noted that tinnitus is correlated with acoustic 
trauma, but that the current audiometric configuration was 
not consistent with acoustic trauma.  He further commented 
that the Veteran's reported onset of tinnitus was 
inconsistent during the examination.  In particular, the 
Veteran had stated that the disorder began in 1968; however, 
as he was leaving the appointment, he indicated that he had 
noticed ringing over the past year.  

The Veteran's representative submitted an informal hearing 
presentation in May 2010 in which he disputed the medical 
opinion and rationale of the November 2007 VA examiner.  He 
asserted that they were seriously flawed because the lack of 
combat experience has no effect on the opinion if there is 
another source of noise exposure in service.  The 
representative also noted that the exit examination should 
not be considered because the Veteran was only administered 
the whispered voice test at that time.  He further disputed 
the findings that the hearing loss was inconsistent with 
trauma, as it only existed at that highest relevant range and 
was described as sensorineural, and there was no evidence of 
any reduction in decibels after 4000 Hertz.  In addition, the 
representative noted that acoustic trauma is not the only 
possible cause of tinnitus and that the examiner did not 
address other causation factors.  He also refuted that the 
Veteran had made inconsistent statements regarding the onset 
of his tinnitus, as the Veteran has maintained that he has 
had the disorder since 1968 and that it increased in severity 
during the past year.  The Veteran's representative has 
requested that the case be remanded for another VA 
examination and medical opinion.  

The Board does note that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing 
loss and tinnitus.  In that letter, the Director of the VA 
Compensation and Pension Service indicated that the two most 
common causes of sensorineural hearing loss are presbycusis 
(age-related hearing loss) and noise-induced hearing loss 
(caused by chronic exposure to excessive noise).  It was also 
noted that the presence of a notch (of decreased hearing) 
that may be seen on audiograms generally at frequencies of 
3000, 4000, or 6000 Hertz with a return toward normal at 8000 
Hertz may be indicative of noise-induced hearing loss.  In 
this case, the November 2007 VA examiner assessed the Veteran 
as having sensorineural hearing loss, but commented that the 
current audiometric configuration was not consistent with 
acoustic trauma.  He did not provide any explanation of that 
statement, nor did he elaborate on what audiometric results 
are normally associated with acoustic trauma.  It would have 
been helpful had the examiner brought his expertise to bare 
in this manner regarding medically known or theoretical 
causes of sensorineural hearing loss or described how hearing 
loss which results from acoustic trauma generally presents or 
develops in most cases, as distinguished from how hearing 
loss develops from other causes, in determining the 
likelihood that current hearing loss was caused by noise 
exposure or acoustic trauma in service as opposed to some 
other cause.

The Director of the VA Compensation and Pension Service also 
observed in Training Letter 10-02 that sensorineural hearing 
loss is the most common cause of tinnitus, but commented that 
the etiology of tinnitus often cannot be identified.  Other 
known causes were listed, including Meniere's disease, a head 
injury, hypertension, medications, and dental disorders.  It 
was noted that delayed-onset tinnitus must also be 
considered.  In this case, the November 2007 VA examiner 
stated that tinnitus was less likely as not caused by or a 
result of acoustic trauma, but he did not discuss other 
possible causes, including whether the Veteran's tinnitus may 
be due to his left ear hearing loss.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Based on the foregoing, the Board finds that a clarifying 
medical opinion is necessary to determine the nature and 
etiology of the Veteran's left ear hearing loss and tinnitus.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

The RO should refer the Veteran's claims 
folder to the November 2007 VA examiner 
or, if he is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any left ear hearing loss 
and tinnitus that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements. 

It should be noted that the absence of 
in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing 
loss disability and a medically sound 
basis for attributing that disability to 
service may serve as a basis for a grant 
of service connection for hearing loss 
where there is credible evidence of 
acoustic trauma due to significant noise 
exposure in service, post-service 
audiometric findings meeting the 
regulatory requirements for hearing loss 
disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to 
the injury in service. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had 
noise exposure in service.  It should be 
noted that he did serve as a machinist 
mate, and he is competent to attest to 
factual matters of which he had first-
hand knowledge.

The examiner should then state an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that the Veteran's current left ear 
hearing loss and tinnitus are causally 
or etiologically related to his military 
service, including noise exposure.  He 
or she should also address whether the 
Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  
In so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe 
how hearing loss and tinnitus which 
results from noise exposure generally 
present or develop in most cases, as 
distinguished from how hearing loss or 
tinnitus develops from other causes, in 
determining the likelihood that current 
hearing loss and tinnitus were caused by 
noise exposure in service as opposed to 
some other cause.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


